82693: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13647: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82693


Short Caption:PHILLIPS VS. PHILLIPSCourt:Supreme Court


Related Case(s):77900, 79709, 82414, 82724


Lower Court Case(s):Clark Co. - Eighth Judicial District - D578142Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/05/2022How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTodd Matthew Phillips
					In Proper Person
				


RespondentAmber PhillipsShannon R. Wilson
							(Hutchison & Steffen, LLC/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/31/2021Filing FeeFiling Fee due for Appeal. (SC)


03/31/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


03/31/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-09281




04/22/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk, Application to Proceed in Forma Pauperis. (SC)21-11643




04/23/2021Order/ProceduralFiled Order.  The documents presently before this court indicate that a motion to proceed in forma pauperis was filed in the district court on April 14, 2021.  The district court shall, within 30 days of the date of this order, enter a written order resolving the motion in compliance with NRAP 24.  (SC)21-11725




04/28/2021MotionFiled Respondent's Motion to Consolidate for a Single Briefing Schedule (REJECTED PER NOTICE ISSUED 04/28/21). (SC)


04/28/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance (Michael K. Wall). (SC)21-12186




04/28/2021MotionFiled Respondent's Motion to Consolidate for a Single Briefing Schedule.  (Nos. 82414/82693/82724).  (SC)21-12189




04/29/2021Notice of Appeal DocumentsFiled (SEALED) Documents from District Court Clerk. Certified Copy of Order Denying Appellant's Application to Proceed in Forma Pauperis. (SC)


04/30/2021Order/ProceduralFiled Order Regarding Filing Fee.  Appellant's Response due:  30 days.  (SC)21-12479




05/28/2021Order/ProceduralFiled Order.  Respondent has filed a motion to consolidate the appeals.  This court denies the motion to consolidate without prejudice.  Respondent's motion for an extension of time to file the fast track response in Docket No. 82414 is granted.  Respondent shall have until July 12, 2021, to file and serve the fast track response.  Nos. 82414/82693/82724.  (SC)21-15431




06/03/2021Filing FeeFiling Fee Paid. $250.00 from Todd M. Phillips.  Money Order no. 27082622913. (SC)


06/04/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-16043




06/09/2021Order/ProceduralFiled Order Directing Transmission of Record. Record due: 30 days. (SC)21-16519




06/18/2021Record on Appeal DocumentsFiled SEALED Record on Appeal - Vols. 1 thru 14.  (SC)


06/23/2021Transcript RequestFiled No Transcript Requested. (SC)21-18119




06/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  July 9, 2021.  (SC)21-18367




07/12/2021Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)21-20029




10/05/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief due:  October 18, 2021.  (SC)21-28459




10/22/2021MotionFiled Proper Person Motion for Extension of Time to File Opening Brief. (SC)21-30545




10/28/2021Order/ProceduralFiled Order Denying Motion.  Appellant shall have until November 1, 2021, to file and serve the opening brief.  (SC)21-31125




11/03/2021BriefFiled Proper Person Opening Brief. (SC)21-31641




01/05/2022Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgement of the district court AFFIRMED."  fn13[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment. The motions to stay the custody order are denied as moot.]  RP/EC/MG  Nos. 82414/82693.  (SC)22-13647





Combined Case View